HENRIOD, Chief Justice:
Appeal from a denial of a petition to prohibit the Logan City Court from pursuing a prosecution on a drunk driving complaint because it had no jurisdiction under the facts and statutes of this state. Reversed, with instructions to grant the petition and issue the writ.
Wells was arrested nine miles from Logan, Cache County, Utah, but only one mile from Wellsville, Cache County, Utah. Both cities, or towns, have magistrates.1 He was taken under obvious arrest to Logan, and ticketbooked in the Logan City Court, which ticket printedly and presumably ordered him to appear at a date certain to answer, to which ticket he did not consent or sign, although he may have had that opportunity.
His attorney appeared specially and filed a motion to dismiss a complaint based on these facts, on statutory grounds,2 which was denied. The motion was based on a failure of the arresting officer to comply with a very simple statute which says in clear English that if a person is arrested for drunk driving by a peace officer, or anyone else, he “shall be immediately taken before a magistrate . . . who has jurisdiction of such offense and is nearest . to the place where said arrest is made.” Wellsville had such a magistrate, or justice of the peace at the time of this arrest.3
There is no showing here that the Wells-ville magistrate had gone fishing, and it should be mandated that peace officers, in light of existing statutes, should not be free tO' go fishing for magistrates — which easily could lead to inequity and/or injus*684tice, although there is no such suggestion in this case.
It is important to note the complaint filed against Wells was laid under Title 41, Utah Code Annotated 1953, — the Motor Vehicle Code, not under Title 77, having to do generally with magistrate procedural and jurisdictional matters re misdemeanors as offenses,' — of which there are hundreds and probably thousands that this writer intends not to count. But under Title 41, there are carved out, in 41-6-166, two specific misdemeanors, i. e., — 1) driving under the influence, and 2) leaving the scene of an accident, in which events defined with solemn specificity in as ceremonious, clear, convincing, language imaginable, requires that the person arrested for either of such clearly defined misdemeanors “shall be4 immediately taken before a magistrate nearest or more accessible” to “the place where said arrest is made . .” It is not the defendant’s duty to prove but only to claim that this was not done, since it is the state’s duty to prove beyond a reasonable doubt that it followed statutory interdictions, — not the defendant’s duty to expend time, money or irritation to prove that the state, of all monsters, did not conceive, nurture, and feed its own offspring.
The state’s attempt to talk about Title 77 is a diversionary tactic, and its refusal to talk about Title 41-6-166, is an evasive action that runs procedure and emotion into a questionable judicial cul du sac.
TUCKETT and MAUGHAN, JJ., concur.

. Wellsville was one of such.


. Title 41-6-166, Utah Code Annotated 1953.


.Titles 77-19-4, 5, Utah Code Annotated 1953, 78-5-5, U.O.A.1953.


. Not “may” be, or in the “discretion of someone,” etc.